Order, Supreme Court, New York County, entered on February 28, 1974, awarding plaintiff temporary alimony of $50 per week, child support of $150 per week, and counsel fees of $1,600, unanimously modified, on the facts and in the exercise of discretion, to the extent of striking the provisions for temporary alimony and counsel fees, without prejudice to plaintiff’s right to apply to the trial court for counsel fees, and otherwise affirmed, without costs and without disbursements. Giving due consideration to all of the circumstances disclosed in the record before this court, and in particular to the fact that plaintiff, an attorney and assistant professor of law, has the present ability to be self-supporting (Domestic Relations Law, § 236), we conclude that temporary alimony and counsel fees are not justified. Concur—Markewich, J. P., Kupferman, Lupiano, Steuer and Capozzoli, JJ.